PER CURIAM.
Melitta A. Hoenle has appealed the final judgment of dissolution of marriage, and W. Paul Hoenle has filed a cross-appeal. We affirm on all issues except the trial court’s failure to award Mrs. Hoenle fees and costs. Otherwise, the judgment is affirmed.
Because the trial court’s award of assets to Mr. Hoenle and the income Mr. Hoenle continues to enjoy are greater than those Mrs. Hoenle will receive, we reverse the trial court’s order denying an award of fees and costs to Mrs. Hoenle. We direct the trial court, on remand, to award fees and costs to Mrs. Hoenle.
*691Affirmed in part; reversed in part; and remanded for further proceedings consistent with this opinion.
CAMPBELL, A.C.J., and SCHOONOVER and PARKER, JJ., concur.